Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19, 21-25, 27-29, and 38-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 18, 22, and 42 recite “conversion coating does not contain … or organosilicon compounds” in lines 10-11, 11-12, and 10-11, respectively.  The cited phraseology clearly 
The insertion of the above phraseology as described above positively excludes organosilicon, however, there is no support in the present specification for such exclusions.  While the present specification is silent with respect to the use of organosilicon, is noted that as stated in MPEP 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-19, 21-22, 24-25, 27-28, 39-40, and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 2010/0079864 A, published 08 Jul. 2010, hereinafter Jung).
Regarding claims 18, 22, and 42, Jung teaches a composition for metal surface treatment comprising phosphate compound and sodium hexafluorotitanate (Abstract and Claims, line 31).  Jung teaches that the phosphate compound may be one or more of phosphoric acid and zinc phosphate (Description, page 2, lines 76-79).  Jung teaches that the 
In light of the overlap between the claimed blackplate sheet steel with a conversion coating and that disclosed by Jung, it would have been obvious to one of ordinary skill in the art to use a blackplate sheet steel with conversion coating that is both disclosed by Jung and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claims 21, 27-28, 40, and 45-46, Jung teaches the elements of claims 18, 22, and 42, and Jung teaches that the dry coating weight of his metal surface treatment composition is 10 to 1000 mg/m2 (Description, page 7, lines 256-259).  Jung teaches that the surface treatment contains 200 to 1300 parts by weight of the inorganic compound based on 100 parts by weight of the phosphoric acid compound (Description, page 3, lines 110-116).
Jung does not disclose the relative amounts of zinc phosphate and phosphoric acid.  Assuming 1 part of phosphoric acid and 99 parts of zinc phosphate, the amount of phosphate ions in the coating is approximately:

                
                    C
                    o
                    a
                    t
                     
                    w
                    e
                    i
                    g
                    h
                    t
                     
                    P
                    h
                    o
                    s
                    p
                    h
                    a
                    t
                    e
                     
                    i
                    o
                    n
                    =
                     
                    
                        
                            M
                            W
                            
                                
                                    p
                                    h
                                    o
                                    s
                                    .
                                    i
                                    o
                                    n
                                
                            
                        
                        
                            M
                            W
                            
                                
                                    p
                                    h
                                    o
                                    s
                                    .
                                    a
                                    c
                                    i
                                    d
                                
                            
                        
                    
                    ×
                    
                        
                            C
                            o
                            a
                            t
                             
                            w
                            e
                            i
                            g
                            h
                            t
                            ×
                            P
                            a
                            r
                            t
                            s
                            
                                
                                    p
                                    h
                                    o
                                    s
                                    .
                                    a
                                    c
                                    i
                                    d
                                
                            
                        
                        
                            P
                            a
                            r
                            t
                            s
                            
                                
                                    p
                                    h
                                    o
                                    s
                                    .
                                    a
                                    c
                                    i
                                    d
                                    +
                                    z
                                    i
                                    n
                                    c
                                     
                                    p
                                    h
                                    o
                                    s
                                    +
                                    t
                                    i
                                    t
                                    a
                                    n
                                    a
                                    t
                                    e
                                
                            
                        
                    
                    +
                    
                        
                            M
                            W
                            
                                
                                    p
                                    h
                                    o
                                    s
                                    .
                                    i
                                    o
                                    n
                                
                            
                        
                        
                            M
                            W
                            
                                
                                    z
                                    i
                                    n
                                    c
                                     
                                    p
                                    h
                                    o
                                    s
                                    .
                                
                            
                        
                    
                    ×
                    
                        
                            C
                            o
                            a
                            t
                             
                            w
                            e
                            i
                            g
                            h
                            t
                            ×
                            P
                            a
                            r
                            t
                            s
                            
                                
                                    z
                                    i
                                    n
                                    c
                                     
                                    p
                                    h
                                    o
                                    s
                                    .
                                
                            
                        
                        
                            P
                            a
                            r
                            t
                            s
                            
                                
                                    p
                                    h
                                    o
                                    s
                                    .
                                    a
                                    c
                                    i
                                    d
                                    +
                                    z
                                    i
                                    n
                                    c
                                     
                                    p
                                    h
                                    o
                                    s
                                    +
                                    t
                                    i
                                    t
                                    a
                                    n
                                    a
                                    t
                                    e
                                
                            
                        
                    
                    =
                     
                    
                        
                            95
                        
                        
                            98
                        
                    
                    ×
                    
                        
                            10
                            ×
                            1
                        
                        
                            1
                            +
                            99
                            +
                            1300
                        
                    
                    +
                    
                        
                            95
                        
                        
                            386
                        
                    
                    ×
                    
                        
                            10
                            ×
                            99
                        
                        
                            1
                            +
                            99
                            +
                            1300
                        
                    
                    =
                    0.35
                    
                        
                            m
                            g
                        
                        
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                
            

                
                    t
                    o
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    
                        
                            95
                        
                        
                            98
                        
                    
                    ×
                    
                        
                            1000
                            ×
                            1
                        
                        
                            1
                            +
                            99
                            +
                            200
                        
                    
                    +
                    
                        
                            95
                        
                        
                            386
                        
                    
                    ×
                    
                        
                            1000
                            ×
                            99
                        
                        
                            1
                            +
                            99
                            +
                            200
                        
                    
                    =
                    165.6
                    
                        
                            m
                            g
                        
                        
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                
            

Assuming 99 parts of phosphoric acid and 1 part of zinc phosphate, the amount of phosphate ions in the coating is approximately:

                
                    C
                    o
                    a
                    t
                     
                    w
                    e
                    i
                    g
                    h
                    t
                     
                    P
                    h
                    o
                    s
                    p
                    h
                    a
                    t
                    e
                     
                    i
                    o
                    n
                    =
                     
                    
                        
                            M
                            W
                            
                                
                                    p
                                    h
                                    o
                                    s
                                    .
                                    i
                                    o
                                    n
                                
                            
                        
                        
                            M
                            W
                            
                                
                                    p
                                    h
                                    o
                                    s
                                    .
                                    a
                                    c
                                    i
                                    d
                                
                            
                        
                    
                    ×
                    
                        
                            C
                            o
                            a
                            t
                             
                            w
                            e
                            i
                            g
                            h
                            t
                            ×
                            P
                            a
                            r
                            t
                            s
                            
                                
                                    p
                                    h
                                    o
                                    s
                                    .
                                    a
                                    c
                                    i
                                    d
                                
                            
                        
                        
                            P
                            a
                            r
                            t
                            s
                            
                                
                                    p
                                    h
                                    o
                                    s
                                    .
                                    a
                                    c
                                    i
                                    d
                                    +
                                    z
                                    i
                                    n
                                    c
                                     
                                    p
                                    h
                                    o
                                    s
                                    +
                                    t
                                    i
                                    t
                                    a
                                    n
                                    a
                                    t
                                    e
                                
                            
                        
                    
                    +
                    
                        
                            M
                            W
                            
                                
                                    p
                                    h
                                    o
                                    s
                                    .
                                    i
                                    o
                                    n
                                
                            
                        
                        
                            M
                            W
                            
                                
                                    z
                                    i
                                    n
                                    c
                                     
                                    p
                                    h
                                    o
                                    s
                                    .
                                
                            
                        
                    
                    ×
                    
                        
                            C
                            o
                            a
                            t
                             
                            w
                            e
                            i
                            g
                            h
                            t
                            ×
                            P
                            a
                            r
                            t
                            s
                            
                                
                                    z
                                    i
                                    n
                                    c
                                     
                                    p
                                    h
                                    o
                                    s
                                    .
                                
                            
                        
                        
                            P
                            a
                            r
                            t
                            s
                            
                                
                                    p
                                    h
                                    o
                                    s
                                    .
                                    a
                                    c
                                    i
                                    d
                                    +
                                    z
                                    i
                                    n
                                    c
                                     
                                    p
                                    h
                                    o
                                    s
                                    +
                                    t
                                    i
                                    t
                                    a
                                    n
                                    a
                                    t
                                    e
                                
                            
                        
                    
                    =
                     
                    
                        
                            95
                        
                        
                            98
                        
                    
                    ×
                    
                        
                            10
                            ×
                            99
                        
                        
                            99
                            +
                            1
                            +
                            1300
                        
                    
                    +
                    
                        
                            95
                        
                        
                            386
                        
                    
                    ×
                    
                        
                            10
                            ×
                            1
                        
                        
                            99
                            +
                            1
                            +
                            1300
                        
                    
                    =
                    0.69
                    
                        
                            m
                            g
                        
                        
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                
            

                
                    t
                    o
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    
                        
                            95
                        
                        
                            98
                        
                    
                    ×
                    
                        
                            1000
                            ×
                            99
                        
                        
                            99
                            +
                            1
                            +
                            200
                        
                    
                    +
                    
                        
                            95
                        
                        
                            386
                        
                    
                    ×
                    
                        
                            1000
                            ×
                            1
                        
                        
                            99
                            +
                            1
                            +
                            200
                        
                    
                    =
                    321.5
                    
                        
                            m
                            g
                        
                        
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                
            

Therefore, it is the examiner’s position that Jung teaches the claimed phosphate ion amounts in his conversion coating, regardless of the relative amount of phosphoric acid to zinc phosphate in his composition.
Regarding claims 19, 24-25, 39, and 43-44, Jung teaches the elements of claims 18, 22, and 42, and Jung teaches that the dry coating weight of his metal surface treatment composition is 10 to 1000 mg/m2 (Description, page 7, lines 256-259).  Jung teaches that the 
Based on these amounts and ratios, the amount of titanium in the coating composition of Jung is: 
            
                C
                o
                a
                t
                 
                w
                e
                i
                g
                h
                t
                 
                T
                i
                t
                a
                n
                i
                u
                m
                =
                 
                
                    
                        M
                        W
                        
                            
                                t
                                i
                                t
                                a
                                n
                                i
                                u
                                m
                            
                        
                    
                    
                        M
                        W
                        
                            
                                N
                                
                                    
                                        a
                                    
                                    
                                        2
                                    
                                
                                h
                                e
                                x
                                a
                                f
                                l
                                u
                                o
                                r
                                o
                                t
                                i
                                t
                                a
                                n
                                a
                                t
                                e
                            
                        
                    
                
                ×
                
                    
                        C
                        o
                        a
                        t
                         
                        w
                        e
                        i
                        g
                        h
                        t
                        ×
                        P
                        a
                        r
                        t
                        s
                        
                            
                                t
                                i
                                t
                                a
                                n
                                a
                                t
                                e
                            
                        
                    
                    
                        P
                        a
                        r
                        t
                        s
                        
                            
                                p
                                h
                                o
                                s
                                .
                                a
                                c
                                i
                                d
                                +
                                z
                                i
                                n
                                c
                                 
                                p
                                h
                                o
                                s
                                +
                                t
                                i
                                t
                                a
                                n
                                a
                                t
                                e
                            
                        
                    
                
                =
                 
                
                    
                        65.4
                    
                    
                        207.9
                    
                
                ×
                
                    
                        10
                        ×
                        200
                    
                    
                        50
                        +
                        50
                        +
                        200
                    
                
                =
                1.53
                
                    
                        m
                        g
                    
                    
                        
                            
                                m
                            
                            
                                2
                            
                        
                    
                
            
        

            
                t
                o
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                =
                 
                
                    
                        65.4
                    
                    
                        207.9
                    
                
                ×
                
                    
                        1000
                        ×
                        1300
                    
                    
                        50
                        +
                        50
                        +
                        1300
                    
                
                =
                153.5
                
                    
                        m
                        g
                    
                    
                        
                            
                                m
                            
                            
                                2
                            
                        
                    
                
            
        

Claims 23 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 2010/0079864 A, published 08 Jul. 2010, hereinafter Jung) in view of Guzetta et al. (EP 0 353 749 A2, published 07 Feb. 1990, hereinafter Guzetta).
Regarding claim 23 and 38, Jung teaches the elements of claims 18 and 22.
Jung teaches that the metal steel plate may be cold rolled steel sheet (Description, page 6, lines 234-240), which applicant refers to as blackplate sheet steel.
Jung does not disclose the chemical conversion of a steel strip.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the conversion coating taught by Jung onto the steel in the shape of strips as taught by Guzetta.  Guzetta teaches that his steel strips has good conversion coating and painting characteristics (page 3, lines 20-21).

Claims 29, 41, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 2010/0079864 A, published 08 Jul. 2010, hereinafter Jung) in view of Narayanan (“Surface pretreatment by phosphate conversion coatings – A Review,” Rev.Adv.Mater.Sci., Vol. 9, pp. 130-177, published 2005, hereinafter Narayanan).
Regarding claims 29, 41, and 47, Jung teaches the elements of claims 18, 22, and 42, and Jung teaches conversion coatings impart paintability to steel.
Jung does not disclose anything further concerning the painting of steel treated with conversion coatings.
Narayanan teaches that chemical conversion coatings improve the adhesion to paints and other organic finishes (page 131, 2nd column, 2. Chemical conversion coatings section, 1st paragraph), and this observation has been known since 1928 (page 132, Table 1, Item 6).  Narayanan teaches that after drying the phosphating panels are ready for application of further finishes, such as paints, oils, varnishes, etc. (page 142, 1st column, 3.5.6 Drying section)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply paints, varnishes, or other organic finishes as taught by Narayanan to the conversion coated steel of Jung.  Narayanan teaches that better corrosion protection can be achieved by finishing these coatings with paints, oils, etc. (page 165, 2nd column, 1st paragraph).  Narayanan teaches that unpainted zinc phosphate conversion coatings have poor corrosion resistance, whereas painted zinc phosphate coatings can be used in high corrosion environments (page 141, Table 5, Zinc phosphate column, Primary use and Limitations rows).  

Response to Arguments
Applicant's arguments filed 08 Feb. 2021 have been fully considered.  The amendments overcame the prior art rejections based on Suzuki and Yaegashi as primary references.  However, applicant’s arguments with regard to the prior art rejections based on Jung as the primary reference were not persuasive. 
Applicant amended claims 18, 19, 21-25, 27 and 28, cancelled claims 20, 26, and 30-37, and added new claims 38-47. 
Applicant argues that Jung teaches the inclusion of nitric acid and silane coupling agents.
However, Jung teaches embodiments in which these components are included; however, Jung does not teach that either of these components are required.
Applicant argues that Jung teaches the inclusion of a cerium and vanadium compounds.

The inorganic compound is selected from a group consisting of cerous compounds, vanadium compounds, fluorid compounds, and zirconium compounds. [based on ESPACENET machine translation]
Therefore, a formulation of Jung that included a fluoride compound, such as hexafluorotitanate (page 5, line 169-173) would not also contain a cerium or vanadium compound.
Applicant argues that all of Jung’s examples include an organosilicon component.
However, “applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fotinas and Kent (US Patent 5,073,196, published 17 Dec. 1991) teaches an iron phosphating process comprising phosphoric acid, iron phosphate, and hexafluorotitanate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787